     Case 3:21-cv-00393-D-BN Document 9 Filed 03/25/21      Page 1 of 2 PageID 41



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

UNITED STATES DEPARTMENT OF                §
THE TREASURY,                              §
                                           §
              Plaintiff,                   §
                                           §
V.                                         §         No. 3:21-CV-0393-D
                                           §
SEIZED FEDERAL SECURITIES,                 §
                                           §
              Defendant,                   §
                                           §
DUANE L. BERRY,                            §
BOP Register No. 62250-019,                §
                                           §
              Interested Party.            §

                                       ORDER

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case.      Plaintiff filed objections on March 18, 2021.   The

undersigned district judge reviewed de novo those portions of the proposed findings,

conclusions, and recommendation to which objection was made, and reviewed the

remaining proposed findings, conclusions, and recommendation for plain error.

Finding none, the court adopts the findings, conclusions, and recommendation of the

United States Magistrate Judge.
  Case 3:21-cv-00393-D-BN Document 9 Filed 03/25/21    Page 2 of 2 PageID 42



      Any documents that Duane L. Berry has filed that should be construed as a

motion are denied.

      SO ORDERED.

      March 25, 2021.

                                          _____________________________
                                          SIDNEY A. FITZWATER
                                          SENIOR JUDGE
